Exhibit 10.2


GUARANTY AND SECURITY AGREEMENT
This GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of October 10,
2017, by and among the Persons listed on the signature pages hereof as
“Grantors” and those additional entities that hereafter become parties hereto by
executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor” and
collectively, the “Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware corporation
(“Parent”), BlueLinx Corporation, a Georgia corporation (“BlueLinx”), BlueLinx
Florida LP, a Florida limited partnership (“BFLP”, and together with BlueLinx
and those additional entities that hereafter become parties to the Credit
Agreement as Borrowers in accordance with the terms thereof, each, a “Borrower”
and individually and collectively, jointly and severally, the “Borrowers”),
certain affiliates of Borrowers, the lenders party thereto as “Lenders” (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”), Agent, Wells Fargo Capital Finance, LLC (“WFCF”) and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers,
WFCF and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint book
runners, and Merrill Lynch, Pierce, Fenner & Smith Incorporated as syndication
agent, the Lender Group has agreed to make certain financial accommodations
available to Borrowers from time to time pursuant to the terms and conditions
thereof; and
WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement;
WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the Loans thereunder, to induce the
Bank Product Providers to enter into the Bank Product Agreements, and to induce
the Lender Group and the Bank Product Providers to make financial accommodations
to Borrowers as provided for in the Credit Agreement, the other Loan Documents
and the Bank Product Agreements, (a) each Grantor (other than any Borrower) has
agreed to guaranty the Guarantied Obligations, and (b) each Grantor has agreed
to grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing security interest in and to the Collateral in order to
secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations; and
WHEREAS, each Grantor (other than any Borrower) is an Affiliate of each Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
Borrowers by the Lender Group.
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
1.Definitions; Construction.
(a)    All initially capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement. Any terms (whether capitalized or lower case) used in
this Agreement that are defined in the Code (including, without limitation,
Account, Account Debtor, Chattel Paper, Commercial Tort Claims, Deposit Account,
Drafts, Documents, Equipment, Fixtures, General Intangibles, Inventory,
Investment Property, Instruments, Letters of Credit, Letter of Credit Rights,
Promissory Notes, Proceeds, Securities Account and Supporting Obligations) shall
be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided, that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition




--------------------------------------------------------------------------------





of such term contained in Article 9 of the Code shall govern. In addition to
those terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:
(i)    “Acquisition Documents” means the agreements, instruments and documents
evidencing, or entered into in connection with, an Acquisition (including a
Permitted Acquisition) by a Grantor.
(ii)    “Activation Instruction” has the meaning specified therefor in Section
7(k) hereof.
(iii)    “Agent” has the meaning specified therefor in the preamble to this
Agreement.
(iv)    “Agreement” has the meaning specified therefor in the preamble to this
Agreement.
(v)    “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).
(vi)    “Borrower” and “Borrowers” have the respective meanings specified
therefor in the recitals to this Agreement.
(vii)    “Code” means the New York Uniform Commercial Code, as in effect from
time to time; provided, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
(viii)    “Collateral” has the meaning specified therefor in Section 3 hereof.
(ix)    “Collection Account” means a Deposit Account of a Grantor which is used
exclusively for deposits of collections and proceeds of Collateral and not as a
disbursement or operating account upon which checks or other drafts may be
drawn.
(x)    “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.
(xi)    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
(xii)    “Controlled Account” has the meaning specified therefor in Section 7(k)
hereof.
(xiii)    “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.
(xiv)    “Controlled Account Bank” has the meaning specified therefor in Section
7(k) hereof.
(xv)    “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (C) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (D) the right to
sue for past, present, and future infringements thereof, and (E) all of each
Grantor’s rights corresponding thereto throughout the world.


2    



--------------------------------------------------------------------------------





(xvi)    “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit A.
(xvii)    “Credit Agreement” has the meaning specified therefor in the recitals
to this Agreement.
(xviii)    “Existing Guaranty” means the Guaranty, dated August 4, 2006 by
Guarantors in favor of Agent, as heretofore amended, modified and supplemented
as in effect immediately prior to the Closing Date.
(xix)    “Existing Security Agreements” means collectively (as heretofore
amended, modified and supplemented as in effect immediately prior to the Closing
Date): (A) the Security Agreement for Trademarks, dated May 7, 2004, by BlueLinx
in favor of Agent, (B) the Security Agreement for Patents, dated May 7, 2004, by
BlueLinx in favor of Agent, (C) the Existing Loan Agreement and (D) the security
agreements, security documents, and security instruments executed and/or
delivered in connection therewith prior to the Closing Date.
(xx)    “Excluded Accounts” means (A) Deposit Accounts and Securities Accounts
with an aggregate amount on deposit therein of not more than $250,000 at any one
time for all such Deposit Accounts or Securities Accounts, (B) Deposit Accounts
specially and exclusively used for payroll, payroll taxes, trust and fiduciary
accounts and other employee wage and benefit payments to or for any Grantor’s
employees, (C) zero-balance accounts and (D) escrow accounts for the benefit of
third-parties entered into for transactions not otherwise prohibited by the
Credit Agreement not to exceed $250,000 at any one time (or such greater amount
as may be agreed to by Agent in its Permitted Discretion).
(xxi)    “Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Grantor of (including by virtue of the joint and several liability provisions of
Section 2.15 of the Credit Agreement with respect to any Grantor that is a
Borrower), or the grant by such Grantor of a security interest to secure, such
Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Grantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Grantor or the grant of
such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or security interest is or
becomes illegal.
(xxii)     “Foreclosed Grantor” has the meaning specified therefor in Section
2(i)(iv) hereof.
(xxiii)    “General Intangibles” means general intangibles (as that term is
defined in the Code), and includes payment intangibles, software, contract
rights, rights to payment, rights under Hedge Agreements (including the right to
receive payment on account of the termination (voluntarily or involuntarily) of
such Hedge Agreements), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, route lists,
rights to payment and other rights under Acquisition Documents, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, monies due or recoverable
from pension funds, pension plan refunds, pension plan refund claims, insurance
premium rebates, tax refunds, and tax refund claims, interests in a partnership
or limited liability company which do not constitute a security under Article 8
of the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.
(xxiv)    “Grantor” and “Grantors” have the respective meanings specified
therefor in the preamble to this Agreement.
(xxv)    “Guarantied Obligations” means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the


3    



--------------------------------------------------------------------------------





commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
fees (including the fees provided for in the Fee Letter), Lender Group Expenses
(including any such fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), or otherwise, and any and
all expenses (including reasonable and documented counsel fees and expenses)
incurred by Agent or any other member of the Lender Group (or any of them) in
enforcing any rights under any of the Loan Documents to the extent required to
be paid by the Loan Parties under the Loan Documents. Without limiting the
generality of the foregoing, Guarantied Obligations shall include all amounts
that constitute part of the Guarantied Obligations and would be owed by any
Borrower to Agent, any other member of the Lender Group, or any Bank Product
Provider but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization, other Insolvency
Proceeding or similar proceeding involving any Borrower or any guarantor;
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Guarantied Obligations shall exclude any Excluded Swap
Obligation.
(xxvi)    “Guarantor” means each Grantor other than any Borrower.
(xxvii)    “Guaranty” means the guaranty set forth in Section 2 hereof.
(xxviii)    “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.
(xxix)    “Intellectual Property Licenses” means, with respect to any Grantor,
(A) any licenses or other similar rights provided to such Grantor in or with
respect to Intellectual Property owned or controlled by any other Person, and
(B) any licenses or other similar rights provided to any other Person in or with
respect to Intellectual Property owned or controlled by such Grantor, in each
case, including (x) any software license agreements (other than license
agreements for commercially available off-the-shelf software that is generally
available to the public which have been licensed to a Grantor pursuant to
end-user licenses), (y) the license agreements listed on Schedule 3, and (z) the
right to use any of the licenses or other similar rights described in this
definition in connection with the enforcement of the Lender Group’s rights under
the Loan Documents.
(xxx)    “Investment Property” means (A) any and all investment property, and
(B) any and all of the following (regardless of whether classified as investment
property under the Code): all Pledged Interests, Pledged Operating Agreements,
and Pledged Partnership Agreements.
(xxxi)    “Joinder” means each Joinder to this Agreement executed and delivered
by Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.
(xxxii)    “Lender” and “Lenders” have the respective meanings specified
therefor in the recitals to this Agreement.
(xxxiii)    “Motor Vehicle Collateral Agency Agreement” means the Collateral
Agency Agreement among Agent, BlueLinx and Motor Vehicle Collateral Agent, under
which Motor Vehicle Collateral Agent acts as agent on behalf of Agent and
members of the Lender Group with respect to the certificates of title for the
motor vehicles of the Loan Parties.
(xxxiv)    “Motor Vehicle Collateral Agent” means Lease Plan USA or such other
collateral agent acceptable to Agent.
(xxxv)    “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).


4    



--------------------------------------------------------------------------------





(xxxvi)    “Parent” has the meaning specified therefor in the recitals to this
Agreement.
(xxxvii)    “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.
(xxxviii)    “Patent Security Agreement” means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit B.
(xxxix)    “Pledged Companies” means each Person listed on Schedule 5 as a
“Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests are acquired or otherwise owned by a Grantor after the Closing
Date and is required to be pledged pursuant to Section 5.11 of the Credit
Agreement.
(xl)    “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Grantor, regardless of class or designation, including in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.
(xli)    “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.
(xlii)    “Pledged Notes” means (A) any promissory note payable by third parties
to a Grantor in the original principal amount in excess of $1,000,000, including
any obligations of any Account Debtor to any Grantor arising from Accounts which
are past due evidenced by a promissory note made by such Account Debtor payable
to such Grantor and (B) if a Default or Event of Default exists or has occurred
and is continuing at the request of Agent, any promissory note payable by a
Grantor to another Grantor or a Subsidiary of Parent payable to a Loan Party.
(xliii)    “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.
(xliv)    “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.
(xlv)    “Proceeds” has the meaning specified therefor in Section 3 hereof.
(xlvi)    “PTO” means the United States Patent and Trademark Office.
(xlvii)    “Qualified ECP Grantor” means, in respect of any Swap Obligation,
each Grantor that has total assets exceeding $10,000,000 at the time the
relevant guaranty, keepwell, or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


5    



--------------------------------------------------------------------------------





(xlviii)    “Rescission” has the meaning specified therefor in Section 7(k)
hereof.
(xlix)    “Secured Obligations” means each and all of the following: (A) all of
the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Obligations of each Borrower and all other Guarantied
Obligations of each Guarantor (including, in the case of each of clauses (A),
(B) and (C), Lender Group Expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding) ; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations shall exclude any Excluded Swap
Obligation.
(l)    “Security Interest” has the meaning specified therefor in Section 3
hereof.
(li)    “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.
(lii)    “Swap Obligation” means, with respect to any Grantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
(liii)    “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6, (B) all renewals thereof, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (D) the right to sue for past, present and future infringements and
dilutions thereof, (E) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (F) all of each Grantor’s rights
corresponding thereto throughout the world.
(liv)    “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit D.
(lv)     “URL” means “uniform resource locator,” an internet web address.
(lvi)    “VIN” has the meaning specified therefor in Section 5(h) hereof.
(b)    This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.
(c)    All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.
2.    Guaranty.
(a)    In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Revolving Loans, the issuance of the Letters
of Credit, and the entering into of the Bank Product Agreements and by virtue of
the financial accommodations to be made to Borrowers, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations. If any or all of the Obligations constituting Guarantied
Obligations becomes due and payable, each of the Guarantors, unconditionally and
irrevocably, and without the need for demand, protest, or any other notice or
formality, promises to pay such indebtedness to Agent, for the benefit of the
Lender Group and the Bank Product


6    



--------------------------------------------------------------------------------





Providers, together with any and all expenses (including Lender Group Expenses)
that may be incurred by Agent or any other member of the Lender Group or any
Bank Product Provider in demanding, enforcing, or collecting any of the
Guarantied Obligations (including the enforcement of any collateral for such
Guarantied Obligations or any collateral for the obligations of the Guarantors
under this Guaranty). If claim is ever made upon Agent or any other member of
the Lender Group or any Bank Product Provider for repayment or recovery of any
amount or amounts received in payment of or on account of any or all of the
Guarantied Obligations and any of Agent or any other member of the Lender Group
or any Bank Product Provider repays all or part of said amount by reason of (i)
any judgment, decree, or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Borrower or any Guarantor), then and in each such event, each of
the Guarantors agrees that any such judgment, decree, order, settlement, or
compromise shall be binding upon the Guarantors, notwithstanding any revocation
(or purported revocation) of this Guaranty or other instrument evidencing any
liability of any Grantor, and the Guarantors shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
(b)    Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Agent,
for the benefit of the Lender Group and the Bank Product Providers, whether or
not due or payable by any Loan Party upon the occurrence of any of the events
specified in Section 8.4 or 8.5 of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Lender Group and the Bank Product Providers, without the requirement of
demand, protest, or any other notice or other formality, in lawful money of the
United States.
(c)    The liability of each of the Guarantors hereunder is primary, absolute,
and unconditional, and is independent of any security for or other guaranty of
the Guarantied Obligations, whether executed by any other Guarantor or by any
other Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guaranty or undertaking (other than payment in full of the Guarantied
Obligations), (ii) any dissolution, termination, or increase, decrease, or
change in personnel by any Grantor, (iii) any payment made to Agent, any other
member of the Lender Group, or any Bank Product Provider on account of the
Obligations which Agent, such other member of the Lender Group, or such Bank
Product Provider repays to any Grantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (iv) any action or inaction by Agent, any other member of
the Lender Group, or any Bank Product Provider, or (v) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Obligations or of any security therefor.
(d)    This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guarantied
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guarantied Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any member of the Lender Group or any Bank Product
Provider in existence on the date of such revocation, (iv) no payment by any
Guarantor, any Borrower, or from any other source, prior to the date of Agent’s
receipt of written notice of such revocation shall reduce the maximum obligation
of such Guarantor hereunder, and (v) any payment by any Borrower or from any
source other than such Guarantor subsequent to the date of such revocation shall
first be applied to that portion of the Guarantied Obligations as to which the
revocation is effective and which are not, therefore, guaranteed hereunder, and
to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder. This Guaranty shall be binding upon each Guarantor, its
successors and


7    



--------------------------------------------------------------------------------





assigns and inure to the benefit of and be enforceable by Agent (for the benefit
of the Lender Group and the Bank Product Providers) and its successors,
transferees, or assigns.
(e)    The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection. The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions. Each of
the Guarantors waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
hereof. Any payment by any Grantor or other circumstance which operates to toll
any statute of limitations as to any Grantor shall operate to toll the statute
of limitations as to each of the Guarantors.
(f)    Each of the Guarantors authorizes Agent, the other members of the Lender
Group, and the Bank Product Providers without notice or demand (other than any
notice expressly required to be provided hereunder or under any other Loan
Document), and without affecting or impairing its liability hereunder, from time
to time to:
(i)    change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;
(ii)    take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;
(iii)    exercise or refrain from exercising any rights against any Grantor;
(iv)    release or substitute any one or more endorsers, guarantors, any
Grantor, or other obligors;
(v)    settle or compromise any of the Obligations, any security therefor, or
any liability (including any of those of any of the Guarantors under this
Guaranty) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;
(vi)    apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent, any other member of the Lender Group, or
any Bank Product Provider regardless of what liability or liabilities of such
Grantor remain unpaid;
(vii)    consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, any Bank Product Agreement, or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify, or supplement this Agreement, any other Loan Document, any Bank
Product Agreement, or any of such other instruments or agreements; or
(viii)    take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guaranty (other
than a defense of payment in full of the Guarantied Obligations).
(g)    It is not necessary for Agent, any other member of the Lender Group, or
any Bank Product Provider to inquire into the capacity or powers of any of the
Guarantors or the officers, directors, partners or agents


8    



--------------------------------------------------------------------------------





acting or purporting to act on their behalf, and any Obligations made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
(h)    Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto.
The obligations of each Guarantor under this Guaranty are independent of the
Guarantied Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defense it may now or
hereafter have in any way relating to, any or all of the following:
(i)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(ii)    any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;
(iii)    any taking, exchange, release, or non-perfection of any Lien in and to
any Collateral, or any taking, release, amendment, waiver, supplement,
restatements, extension, novation, renewal, replacements, or continuation of, or
consent to departure from any other guaranty, for all or any of the Guarantied
Obligations;
(iv)    the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent, any other
member of the Lender Group, or any Bank Product Provider;
(v)    any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;
(vi)    any right or defense arising by reason of any claim or defense based
upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any Grantor or any other guarantors or
sureties;
(vii)    any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or
(viii)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.
(i)    Waivers.
(i)    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent, any other member of
the Lender Group, or any Bank Product Provider to (i) proceed against any other
Grantor or any other Person, (ii) proceed against or exhaust any security held
from any other Grantor or any other Person, or (iii) protect, secure, perfect,
or insure any security interest or Lien on any property subject thereto or
exhaust any right to take any action against any other Grantor, any other
Person, or any collateral, or (iv) pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of any
Grantor or any other Person, other than payment of the Guarantied Obligations to
the extent of such payment, based on or arising out of the disability of any
Grantor or any other Person, or the validity, legality, or unenforceability of


9    



--------------------------------------------------------------------------------





the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any Grantor other than payment of the Obligations to
the extent of such payment. Agent may, at the election of the Required Lenders,
foreclose upon any Collateral held by Agent by one or more judicial or
non-judicial sales or other dispositions, whether or not every aspect of any
such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Grantor
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Guarantors hereunder except to
the extent the Guarantied Obligations have been paid.
(ii)    Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations. Each of the Guarantors waives notice of any Default or
Event of Default under any of the Loan Documents. Each of the Guarantors assumes
all responsibility for being and keeping itself informed of each Grantor’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope, and extent of the
risks which each of the Guarantors assumes and incurs hereunder, and agrees that
neither Agent nor any of the other members of the Lender Group nor any Bank
Product Provider shall have any duty to advise any of the Guarantors of
information known to them regarding such circumstances or risks.
(iii)    To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (A) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable) (other than the
defense that all of the Guarantied Obligations have been paid in full), set-off,
counterclaim, or claim which each Guarantor may now or at any time hereafter
have against any Borrower or any other party liable to any member of the Lender
Group or any Bank Product Provider, (B) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor, (C) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any Borrower or other guarantors or sureties, and (D) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.
(iv)    No Guarantor will exercise any rights that it may now or hereafter
acquire against any Grantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Grantor or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Grantor
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guarantied Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and all of the Commitments have been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall forthwith be paid to
Agent to be credited and applied to the Guarantied Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Agreement, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Guaranty thereafter
arising. Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the “Foreclosed Grantor”), including after payment in full of the Obligations,
if all or any portion of


10    



--------------------------------------------------------------------------------





the Obligations have been satisfied in connection with an exercise of remedies
in respect of the Equity Interests of such Foreclosed Grantor whether pursuant
to this Agreement or otherwise.
(v)    Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.
3.    Grant of Security. Each Grantor hereby unconditionally grants,
collaterally assigns, and pledges to Agent, for the benefit of each member of
the Lender Group and each of the Bank Product Providers, and hereby confirms,
reaffirms and restates its prior grant and pledge, to secure the Secured
Obligations (whether now existing or hereafter arising), a continuing security
interest (hereinafter referred to as the “Security Interest”) in all of such
Grantor’s right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (the “Collateral”):
(a)    all of such Grantor’s Accounts;
(b)    all of such Grantor’s Books;
(c)    all of such Grantor’s Chattel Paper;
(d)    all of such Grantor’s Commercial Tort Claims;
(e)    all of such Grantor’s Deposit Accounts;
(f)    all of such Grantor’s Equipment;
(g)    all of such Grantor’s Fixtures;
(h)    all of such Grantor’s General Intangibles;
(i)    all of such Grantor’s Inventory;
(j)    all of such Grantor’s Investment Property;
(k)    all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;
(l)    all of such Grantor’s Negotiable Collateral (including all of such
Grantor’s Pledged Notes);
(m)    all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);
(n)    all of such Grantor’s Securities Accounts;
(o)    all of such Grantor’s Supporting Obligations;
(p)    all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and
(q)    all of the Proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance or Commercial Tort Claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, Fixtures, General
Intangibles, Inventory, Investment Property, Intellectual Property, Negotiable
Collateral, Pledged Interests, Securities Accounts, Supporting


11    



--------------------------------------------------------------------------------





Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (the “Proceeds”).
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Property or proceeds are
sold, exchanged, collected, or otherwise disposed of, whether such disposition
is voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Property.
Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) voting Equity Interests of any CFC or CFC
Holdco, solely to the extent that such Equity Interests represent more than 65%
of the outstanding voting Equity Interests of such CFC or CFC Holdco (any such
pledge shall be governed by the laws of the State of New York), (ii) any rights
or interest in any contract, lease, permit, license, or license agreement
covering real or personal property of any Grantor if under the terms of such
contract, lease, permit, license, or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein is prohibited
as a matter of law or under the terms of such contract, lease, permit, license,
or license agreement and such prohibition or restriction has not been waived or
the consent of the other party to such contract, lease, permit, license, or
license agreement has not been obtained (provided, that (A) the foregoing
exclusions of this clause (ii) shall in no way be construed (1) to apply to the
extent that any described prohibition or restriction is ineffective under
Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law, or
(2) to apply to the extent that any consent or waiver has been obtained that
would permit Agent’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clauses (i)
and (ii) shall in no way be construed to limit, impair, or otherwise affect any
of Agent’s, any other member of the Lender Group’s or any Bank Product
Provider’s continuing security interests in and liens upon any rights or
interests of any Grantor in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, or Equity Interests (including any Accounts or Equity Interests), or
(2) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Equity Interests),
(iii) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law; provided, that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral, (iv) any leasehold interest except
to the extent a security interest therein can be perfected by the filling of a
financing statement, (v) any fee ownership interests in Real Property that has a
fair market value of less than $10,000,000 or that is located in a jurisdiction
other than the U.S., (vi) interests in joint ventures and non-Wholly-Owned
Subsidiaries which cannot be pledged without the consent of one or more third
parties other than Grantors or any of their respective Wholly-Owned Subsidiaries
(after giving effect to any applicable anti-assignment provision of the Code or
other applicable law), and (vii) those assets as to which the Agent and the
Borrowers agree that the costs of obtaining such a security interest or
perfection thereof are excessive in relation to the value to the Lenders of the
security to be afforded thereby.
4.    Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding. Further, the Security Interest created hereby encumbers
each Grantor’s right, title, and interest in all Collateral, whether now owned
by such Grantor or hereafter acquired, obtained, developed, or created by such
Grantor and wherever located.


12    



--------------------------------------------------------------------------------





5.    Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantors thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Credit Agreement, or any other Loan
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Credit Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, it
is the intention of the parties hereto that record and beneficial ownership of
the Pledged Interests, including all voting, consensual, dividend, and
distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default, and (ii) Agent has notified
the applicable Grantor in writing of Agent’s election to exercise such rights
with respect to the Pledged Interests pursuant to Section 16.
6.    Representations and Warranties. In order to induce Agent to enter into
this Agreement for the benefit of the Lender Group and the Bank Product
Providers, each Grantor makes the following representations and warranties to
the Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:
(a)    The name (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Grantor is set forth on Schedule 7 (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under the Loan Documents).
(b)    The chief executive office of each Grantor is located at the address
indicated on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).
(c)    Each Grantor’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 7 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).
(d)    As of the Closing Date, Grantors do not hold any commercial tort claims
individually or in the aggregate that exceed $3,500,000 in amount, except as set
forth on Schedule 1.
(e)    Set forth on Schedule 9 (as such Schedule may be updated from time to
time subject to Section 7(k)(iii) with respect to Controlled Accounts and
provided that Grantors comply with Section 7(c) hereof) is a listing of all of
Grantors’ Deposit Accounts and Securities Accounts, including, with respect to
each bank or securities intermediary (i) the name and address of such Person,
and (ii) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.
(f)    Schedule 8 sets forth all Real Property owned by any of the Grantors as
of the Closing Date.


13    



--------------------------------------------------------------------------------





(g)    As of the Closing Date: (i) Schedule 2 provides a complete and correct
list of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor, (ii)
Schedule 3 provides a complete and correct list of all Intellectual Property
Licenses entered into by any Grantor pursuant to which (A) any Grantor has
provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person (other than non-exclusive
software licenses granted in the ordinary course of business), or (B) any Person
has granted to any Grantor any license or other rights in Intellectual Property
owned or controlled by such Person that is material to the business of such
Grantor, including any Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Grantor (other than off-the-shelf, shrink-wrapped or “click to accept”
software licenses or other licenses to generally commercially available
software), (iii) Schedule 4 provides a complete and correct list of all Patents
owned by any Grantor and all applications for Patents owned by any Grantor, and
(iv) Schedule 6 provides a complete and correct list of all registered
Trademarks owned by any Grantor, and all applications for registration of
Trademarks owned by any Grantor.
(h)    (i) each Grantor owns exclusively or has the right to use all
Intellectual Property that is necessary in or material to the conduct of its
business;
(i)    to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;
(ii)    [reserved];
(iii)    to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in or material to the conduct of its business are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect; and
(iv)    each Grantor has taken commercially reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in or material to the conduct
of the business of such Grantor.
(i)    This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
otherwise requested by Agent in its Permitted Discretion to perfect and protect
such security interest have been duly taken or will have been taken upon the
filing of financing statements listing each applicable Grantor, as a debtor, and
Agent, as secured party, in the jurisdictions listed next to such Grantor’s name
on Schedule 11. Upon the making of such filings, Agent shall have a first
priority (subject only to Permitted Liens) perfected security interest in the
Collateral of each Grantor to the extent such security interest can be perfected
by the filing of a financing statement under the Code. Upon filing of any
Copyright Security Agreement with the United States Copyright Office, filing of
any Patent Security Agreement and any Trademark Security Agreement with the PTO,
and the filing of appropriate financing statements in the jurisdictions listed
on Schedule 11, all action necessary or otherwise requested by Agent in its
Permitted Discretion to protect and perfect the Security Interest in and on each
Grantor’s United States issued and registered Patents, Trademarks, or Copyrights
has been taken and such perfected Security Interest is enforceable as such as
against any and all creditors of and purchasers from any Grantor. All action by
any Grantor necessary to protect and perfect such security interest on each item
of Collateral in the United States or Canada has been duly taken.
(j)    (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any


14    



--------------------------------------------------------------------------------





Pledged Interests acquired after the Closing Date, (ii) all of the Pledged
Interests are duly authorized, validly issued, fully paid and non-assessable and
the Pledged Interests constitute or will constitute the percentage of the issued
and outstanding Equity Interests of the Pledged Companies of such Grantor
identified on Schedule 5 as supplemented or modified by any Pledged Interests
Addendum or any Joinder to this Agreement, (iii) such Grantor has the right and
requisite authority to pledge, the Investment Property pledged by such Grantor
to Agent as provided herein, (iv) all actions necessary or otherwise requested
by Agent in its Permitted Discretion to perfect and establish the first priority
(subject to Permitted Liens) of, or otherwise protect, Agent’s Liens in the
Investment Property, and the proceeds thereof, have been duly taken, upon (A)
the execution and delivery of this Agreement, (B) the taking of possession by
Agent (or its agent or designee) of any certificates representing the Pledged
Interests, to the extent such Pledged Interests are represented by certificates,
together with undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank by the applicable Grantor, (C) the filing of financing
statements in the applicable jurisdiction set forth on Schedule 11 for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
the delivery of Control Agreements with respect thereto, and (v) each Grantor
has delivered to and deposited with Agent all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers (or other documents of transfer
acceptable to Agent) endorsed in blank with respect to such certificates. None
of the Pledged Interests owned or held by such Grantor has been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.
(k)    No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except (A) as may be required in connection with such
disposition of Investment Property by laws affecting the offering and sale of
securities generally, (B) for consents, approvals, authorizations, or other
orders or actions that have already been obtained or given (as applicable) and
that are still in force, and (C) the filing of financing statements and other
filings necessary to perfect the Security Interests granted hereby. No
Intellectual Property License of any Grantor that is necessary in or material to
the conduct of such Grantor’s business requires any consent of any other Person
that has not been obtained in order for such Grantor to grant the security
interest granted hereunder in such Grantor’s right, title or interest in or to
such Intellectual Property License.
(l)    Schedule 12 sets forth all motor vehicles owned by Grantors as of the
Closing Date, by model, model year, and vehicle identification number (“VIN”).
(m)    There is no default, breach, violation, or event of acceleration existing
under any Pledged Note and no event has occurred or circumstance exists which,
with the passage of time or the giving of notice, or both, would constitute a
default, breach, violation, or event of acceleration under any Pledged Note. No
Grantor that is an obligee under a Pledged Note has waived any default, breach,
violation, or event of acceleration under such Pledged Note.
(n)    As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (i) are not dealt in or traded on securities
exchanges or in securities markets, (ii) do not constitute investment company
securities, and (iii) are not held by such Grantor in a Securities Account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provides that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.
7.    Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:


15    



--------------------------------------------------------------------------------





(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of (i) Negotiable Collateral (other than
checks received in the ordinary course of business) Investment Property, or
Chattel Paper having a value or face amount in excess of $5,000,000 in the
aggregate, the Grantors shall promptly (and in any event within ten Business
Days (or such longer period as agreed to by Agent in writing in its sole
discretion) after acquisition thereof), notify Agent thereof, and if and to the
extent that perfection or priority of Agent’s Security Interest is dependent on
or enhanced by possession, the applicable Grantor, promptly (and in any event
within ten Business Days (or such longer period as agreed to by Agent in writing
in its sole discretion)) after request by Agent in its Permitted Discretion,
shall execute such other documents and instruments as shall be requested by
Agent or, if applicable, endorse and deliver physical possession of such
Negotiable Collateral, Investment Property, or Chattel Paper to Agent, together
with such undated powers (or other relevant document of transfer acceptable to
Agent) endorsed in blank as shall be requested by Agent, and shall do such other
acts or things deemed necessary or otherwise requested in its Permitted
Discretion by Agent to protect Agent’s Security Interest therein.
(b)    Chattel Paper.
(i)    Promptly (and in any event within ten Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion)) after request
by Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the value or face amount of such electronic Chattel Paper
equals or exceeds $5,000,000 in the aggregate; and
(ii)    If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Bank, National Association, as Agent for the benefit of
the Lender Group and the Bank Product Providers”.
(c)    Control Agreements.
(i)    Each Grantor shall obtain an authenticated Control Agreement (which may
include a Controlled Account Agreement), from each bank maintaining a Deposit
Account or Securities Account for such Grantor (other than with respect to any
Excluded Accounts); and
(ii)    Each Grantor shall obtain an authenticated Control Agreement, from each
issuer of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities or holding
investment property (other than investment property of a Grantor expressly
excluded as Collateral in the last paragraph of Section 3) to or for any
Grantor, or maintaining a Securities Account for such Grantor (other than with
respect to any Excluded Accounts).
(d)    Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit having a face amount of $1,000,000 in any
one case or $3,500,000 in the aggregate, then the applicable Grantor or Grantors
shall promptly (and in any event within ten Business Days (or such longer period
as agreed to by Agent in writing in its sole discretion) after becoming a
beneficiary), notify Agent thereof and, promptly (and in any event within ten
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion)) after request by Agent in its Permitted Discretion to enter
into a tri-party agreement with Agent and the issuer or confirming bank with
respect to letter-of-credit rights assigning such letter-of-credit rights to
Agent and directing all payments thereunder to Agent’s Account, all in form and
substance reasonably satisfactory to Agent.
(e)    Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims individually or in the aggregate having a value, or
involving an asserted claim, in the amount of $5,000,000 or more, then the
applicable Grantor or Grantors shall promptly (and in any event within ten
Business Days (or such longer


16    



--------------------------------------------------------------------------------





period as agreed to by Agent in writing in its sole discretion) of obtaining
such Commercial Tort Claim), notify Agent upon incurring or otherwise obtaining
such Commercial Tort Claims and, promptly (and in any event within ten Business
Days (or such longer period as agreed to by Agent in writing in its sole
discretion)) after request by Agent, amend Schedule 1 to describe such
Commercial Tort Claims in a manner that reasonably identifies such Commercial
Tort Claims and which is otherwise reasonably satisfactory to Agent, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things deemed necessary or desirable by Agent in its
Permitted Discretion to give Agent a first priority (subject only to Permitted
Liens), perfected security interest in any such Commercial Tort Claim.
(f)    Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which for any individual contract from one Account Debtor does not at
any one time exceed $3,500,000, if any Account or Chattel Paper arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall, if an Event of Default
exists or has occurred and is continuing, promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) of the creation thereof) notify Agent thereof and, promptly
(and in any event within five Business Days (or such longer period as agreed to
by Agent in writing in its sole discretion)) after request by Agent, execute any
instruments or take any steps reasonably required by Agent in its Permitted
Discretion in order that all moneys due or to become due under such contract or
contracts shall be assigned to Agent, for the benefit of the Lender Group and
the Bank Product Providers, and shall provide written notice thereof under the
Assignment of Claims Act or other applicable law.
(g)    Intellectual Property.
(i)    Upon the request of Agent, in order to facilitate filings with the PTO
and the United States Copyright Office, each Grantor shall execute and deliver
to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent’s Lien on
such Grantor’s United States issued and registered Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby;
(ii)    Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business, to
use commercially reasonable efforts to protect and diligently enforce and defend
at such Grantor’s expense its Intellectual Property, including (A) to diligently
enforce and defend, including promptly suing for infringement, misappropriation,
or dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property rights of any Person, (B)
to prosecute diligently any trademark application or service mark application
that is part of the Trademarks pending as of the date hereof or hereafter until
the termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses material to the
conduct of such Grantor’s business, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability. Each Grantor further agrees not to abandon any
Intellectual Property or Intellectual Property License that is necessary in or
material to the conduct of such Grantor’s business. Each Grantor hereby agrees
to take the steps described in this Section 7(g)(ii) with respect to all new or
acquired Intellectual Property to which it is now or later becomes entitled that
is necessary in or material to the conduct of such Grantor’s business;
(iii)    Grantors acknowledge and agree that the Lender Group shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(iii), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but Agent may do so at its option from and
after the occurrence and during the continuance of an Event of Default, and all
documented out-of-pocket expenses incurred


17    



--------------------------------------------------------------------------------





in connection therewith (including reasonable and documented out-of-pocket fees
and expenses of attorneys and other professionals) shall be for the sole account
of Borrowers and shall be chargeable to the Loan Account;
(iv)    [Reserved]; 
(v)    On each date on which a Compliance Certificate is required to be
delivered pursuant to Section 5.1 of the Credit Agreement in respect of a fiscal
quarter (or, if an Event of Default has occurred and is continuing, more
frequently if requested by Agent), each Grantor shall provide Agent with a
written report of all new Patents, Trademarks or Copyrights that are registered
or the subject of pending applications for registrations, and of all
Intellectual Property Licenses that are material to the conduct of such
Grantor’s business, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor during the prior period
and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications. In the case of such registrations or
applications therefor, which were acquired by any Grantor and to the extent
necessary or commercially desirable in such Grantor’s business judgment in the
operation of such Grantor’s business, consistent with past practices, each such
Grantor shall file the necessary documents with the appropriate Governmental
Authority identifying the applicable Grantor as the owner (or as a co-owner
thereof, if such is the case) of such Intellectual Property. In each of the
foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and Intellectual Property Licenses as being subject to the security
interests created thereunder;
(vi)    Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least two (2) Business
Days prior to such filing and complying with Section 7(g)(i) and, if available,
each such application for registration shall be filed on an “expedited basis”.
Upon receipt from the United States Copyright Office of notice of registration
of any Copyright, each Grantor shall promptly (but in no event later than five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) following such receipt) notify (but without duplication of any
notice required by Section 7(g)(v)) Agent of such registration by delivering, or
causing to be delivered, to Agent, documentation sufficient for Agent to perfect
Agent’s Liens on such Copyright. If any Grantor acquires from any Person any
Copyright registered with the United States Copyright Office or an application
to register any Copyright with the United States Copyright Office, such Grantor
shall promptly (but in no event later than five Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion) following such
acquisition) notify Agent of such acquisition and deliver, or cause to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. In the case of such Copyright registrations or applications
therefor which were acquired by any Grantor, each such Grantor shall promptly
(but in no event later than seven Business Days (or such longer period as agreed
to by Agent in writing in its sole discretion) following such acquisition) file
the necessary documents with the appropriate Governmental Authority identifying
the applicable Grantor as the owner (or as a co-owner thereof, if such is the
case) of such Copyrights;
(vii)    Each Grantor shall take commercially reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements, (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain, and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions; and
(viii)    No Grantor shall enter into any Intellectual Property License material
to the conduct of the business to receive any license or rights in any
Intellectual Property of any other Person unless such Grantor has


18    



--------------------------------------------------------------------------------





used commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to Agent (and any transferees of Agent).
(h)    Investment Property.
(i)    If any Grantor shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within five Business Days (or such longer period as agreed to by Agent
in writing in its sole discretion) of acquiring or obtaining such Collateral)
deliver to Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;
(ii)    Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;
(iii)    [reserved];
(iv)    No Grantor shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;
(v)    Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof; and
(vi)    As to all limited liability company or partnership interests owned by
such Grantor and issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Grantor hereby covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provides or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction; and
(vii)    With regard to any Pledged Interests that are not certificated, any
such Grantor of such non-certificated Pledged Interests (i) agrees promptly to
note on its books the security interests granted to Agent and confirmed under
this Agreement, (ii) agrees that after the occurrence and during the
continuation of an Event of Default, it will comply with instructions of Agent
or its nominee with respect to the applicable Pledged Interests without further
consent by the applicable Grantor, (iii) to the extent permitted by law, agrees
that the “issuer’s jurisdiction” (as defined in Section 8-110 of the UCC) is the
State of New York, (iv) agrees to notify Agent upon obtaining knowledge of any
interest in favor of any person in the applicable Pledged Interests that is
materially adverse to the interest of the Agent therein, other than any
Permitted Liens and (v) waives any right or requirement at any time hereafter to
receive a copy of this Agreement in connection with the registration of any
Pledged Interests hereunder in the name of Agent or its nominee or the exercise
of voting rights by Agent or its nominee.
(i)    Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property having a fair market value in
excess of $10,000,000 it will promptly (and in any event within two Business
Days (or such longer period as agreed to by Agent in writing in its sole
discretion) of acquisition) notify Agent of the acquisition of such Real
Property and will grant to Agent, for the benefit of the Lender Group and the
Bank Product Providers, a first priority (subject only to Permitted Liens)
Mortgage on each fee interest in Real Property now or hereafter owned by such
Grantor and shall deliver such other documentation and opinions, in form and
substance satisfactory to Agent in its Permitted Discretion, in connection with
the grant of


19    



--------------------------------------------------------------------------------





such Mortgage as Agent shall request in its Permitted Discretion, including
title insurance policies, financing statements, fixture filings and
environmental audits and such Grantor shall pay all recording costs, intangible
taxes and other fees and costs (including reasonable attorneys’ fees and
expenses) incurred in connection therewith. Each Grantor acknowledges and agrees
that, to the extent permitted by applicable law, all of the Collateral shall
remain personal property regardless of the manner of its attachment or
affixation to real property.
(j)    Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents.
(k)    Controlled Accounts; Controlled Investments.
(i)    Each Grantor shall (A) establish and maintain cash management services of
a type and on terms reasonably satisfactory to Agent at Wells Fargo or one or
more of the other banks set forth on Schedule 10 (each a “Controlled Account
Bank”), and shall take reasonable steps to ensure that all of its Account
Debtors forward payment of the amounts owed by them directly to a Collection
Account at such Controlled Account Bank that is not an Excluded Account (each, a
“Controlled Account”) (by wire transfer to the applicable Controlled Account
Bank or to a lockbox maintained by the applicable Controlled Account Bank for
deposit into such Collection Account), and (B) deposit or cause to be deposited
promptly after the receipt thereof, all of their Collections (including those
sent directly by their Account Debtors to a Grantor) and proceeds of Collateral
into a Controlled Account;
(ii)    Except to the extent set forth in Section 3.6 of the Credit Agreement,
each Grantor shall establish and maintain Controlled Account Agreements with
Agent and the applicable Controlled Account Bank, in form and substance
reasonably acceptable to Agent. Each such Controlled Account Agreement shall
provide, among other things, that (A) the Controlled Account Bank will comply
with any instructions originated by Agent directing the disposition of the funds
in each applicable Controlled Account without further consent by the applicable
Grantor, (B) the Controlled Account Bank waives, subordinates, or agrees not to
exercise any rights of setoff or recoupment or any other claim against each
applicable Controlled Account other than for payment of its service fees and
other charges directly related to the administration of such Controlled Account
and for returned checks or other items of payment, and (C) upon the instruction
of Agent (an “Activation Instruction”), the Controlled Account Bank will forward
by daily sweep all amounts in each applicable Controlled Account to the Agent’s
Account. Agent agrees not to issue an Activation Instruction with respect to the
Controlled Accounts unless a Cash Dominion Event exists or has occurred at the
time such Activation Instruction is issued. Agent shall promptly initiate the
rescission of an Activation Instruction (the “Rescission”) after any Cash
Dominion Period has ended;
(iii)    So long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Borrowers may amend Schedule 10 to add or
replace a Controlled Account Bank or Controlled Account and shall upon such
addition or replacement provide to Agent an amended Schedule 10; provided, that
(A) such prospective Controlled Account Bank shall be reasonably satisfactory to
Agent, and (B) prior to the time of the opening of such Controlled Account, the
applicable Grantor and such prospective Controlled Account Bank shall have
executed and delivered to Agent a Controlled Account Agreement; and
(iv)    Other than with respect to Excluded Accounts, no Grantor will make,
acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Grantor, and the applicable bank or securities intermediary have entered
into Control Agreements.
(l)    Name, Etc. No Grantor will change its name, chief executive office,
organizational identification number, jurisdiction of organization or
organizational identity; provided, that any Grantor may change its name or chief
executive office upon at least five days prior written notice to Agent of such
change.


20    



--------------------------------------------------------------------------------





(m)    Account Verification. Agent shall have the right at any time or times
(but, so long as no Default or Event of Default shall exist, subject to
reasonable intervals consistent with Agent’s customary practices), in the name
of a nominee of Agent, or if Agent shall otherwise determine that it is
necessary or desirable to do so, then in the name of Agent, to verify the
validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, facsimile transmission or otherwise. After the
occurrence and during the continuance of an Event of Default, at the request of
Agent in is Permitted Discretion, each Grantor will send requests for
verification of Accounts or, send notices of assignment of Accounts to Account
Debtors and other obligors.
(n)    Motor Vehicles. Each Grantor shall deliver to the Motor Vehicle
Collateral Agent (or at the direction of Agent, to Agent), the certificates of
title for all such motor vehicles and other goods covered by a certificate of
title promptly after receipt thereof to be held by Motor Vehicle Collateral
Agent in accordance with the Motor Vehicle Collateral Agency Agreement, and such
Grantor shall take all actions necessary to cause such certificates to be filed
(with the Agent’s Lien noted thereon) in the appropriate state motor vehicle
filing office.
(o)    Pledged Notes. Grantors (i) without the prior written consent of Agent,
will not (A) waive or release any obligation of any Person that is obligated
under any of the Pledged Notes, (B) take or omit to take any action or knowingly
suffer or permit any action to be omitted or taken, the taking or omission of
which would result in any right of offset against sums payable under the Pledged
Notes, or (C) other than Permitted Dispositions, assign or surrender their
rights and interests under any of the Pledged Notes or terminate, cancel,
modify, change, supplement or amend the Pledged Notes, and (ii) shall provide to
Agent copies of all material written notices (including notices of default)
given or received with respect to the Pledged Notes promptly after giving or
receiving such notice.
(p)    Keepwell. Each Qualified ECP Grantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
guaranty and otherwise honor all Obligations in respect of Swap Obligations. The
obligations of each Qualified ECP Grantor under this Section shall remain in
full force and effect until payment in full of the Obligations. Each Qualified
ECP Grantor intends that this Section 7(o) constitute, and this Section 7(o)
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Grantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
8.    Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.
(a)    Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.
(b)    Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.
9.    Further Assurances.
(a)    Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral, subject to Section 5.11 or 5.12 of the Credit Agreement, as
applicable.
(b)    Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent


21    



--------------------------------------------------------------------------------





may reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.
(c)    Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing the Collateral as being of
equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.
(d)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.
10.    Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right (subject to Section 17(b)) to use any Grantor’s
rights under Intellectual Property Licenses in connection with the enforcement
of Agent’s rights hereunder, including the right to prepare for sale and sell
any and all Inventory and Equipment now or hereafter owned by any Grantor and
now or hereafter covered by such licenses, and (c) shall have the right to
request that any Equity Interests that are pledged hereunder be registered in
the name of Agent or any of its nominees.
11.    Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:
(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
(b)    to receive and open all mail addressed to such Grantor and to notify
postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;
(c)    to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
(d)    to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable in its Permitted Discretion for the
collection of any of the Collateral of such Grantor or otherwise to enforce the
rights of Agent with respect to any of the Collateral;
(e)    to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;
(f)    to use any Intellectual Property or Intellectual Property Licenses of
such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
(g)    Agent, on behalf of the Lender Group or the Bank Product Providers, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and Intellectual Property Licenses


22    



--------------------------------------------------------------------------------





and, if Agent shall commence any such suit, the appropriate Grantor shall, at
the request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.
To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
12.    Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors in accordance with the
terms of the Credit Agreement.
13.    Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.
14.    Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) make direct verification from Account Debtors
with respect to any or all Accounts that are part of the Collateral, (b) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to Agent, for
the benefit of the Lender Group and the Bank Product Providers, or that Agent
has a security interest therein, or (c) collect the Accounts, General
Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.
15.    Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default has occurred and is
continuing may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Grantor understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Grantor, therefore, agrees
that: (a) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof, and (b) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.
16.    Voting and Other Rights in Respect of Pledged Interests.
(a)    Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two Business Days prior notice to any
Grantor (unless such Event of Default is an Event of Default specified in
Section 8.4 or 8.5 of the Credit Agreement, in which case no such notice need be
given), and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights, or
any other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Agent duly exercises its right to vote any of such Pledged
Interests,


23    



--------------------------------------------------------------------------------





each Grantor hereby appoints Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Agent deems advisable for or against all matters submitted or which may
be submitted to a vote of shareholders, partners or members, as the case may be.
The power-of-attorney and proxy granted hereby is coupled with an interest and
shall be irrevocable.
(b)    For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other members of the Lender Group, or the Bank Product
Providers, or the value of the Pledged Interests.
17.    Remedies. Upon the occurrence and during the continuance of an Event of
Default:
(a)    Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies of a secured party on default under the Code or any
other applicable law. Without limiting the generality of the foregoing, each
Grantor expressly agrees that, in any such event, Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), may take immediate possession of all or any
portion of the Collateral and (i) require Grantors to, and each Grantor hereby
agrees that it will at its own expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at one or more locations where such Grantor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Agent’s offices or elsewhere, for cash, on credit, and upon such other
terms as Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notification of sale shall be required by law, at least ten days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given. Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that (A) the
internet shall constitute a “place” for purposes of Section 9-610(b) of the
Code, and (B) to the extent notification of sale shall be required by law,
notification by mail of the URL where a sale will occur and the time when a sale
will commence at least ten days prior to the sale shall constitute a reasonable
notification for purposes of Section 9-611(b) of the Code. Each Grantor agrees
that any sale of Collateral to a licensor pursuant to the terms of a license
agreement between such licensor and a Grantor is sufficient to constitute a
commercially reasonable sale (including as to method, terms, manner, and time)
within the meaning of Section 9-610 of the Code.
(b)    Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License) as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor’s
rights under all licenses and all franchise agreements shall inure to the
benefit of Agent.
(c)    Agent may, in addition to other rights and remedies provided for herein,
in the other Loan Documents, or otherwise available to it under applicable law
and without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control under Section 9-106 of the Code,


24    



--------------------------------------------------------------------------------





instruct the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.
(d)    Any cash held by Agent as Collateral and all cash proceeds received by
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Secured Obligations
in the order set forth in the Credit Agreement. In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.
(e)    Each Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.
18.    Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.
19.    Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
20.    Indemnity. Each Grantor agrees to indemnify Agent and the other members
of the Lender Group from and against all claims, lawsuits and liabilities
(including reasonable attorneys’ fees) arising out of or resulting from this
Agreement (including enforcement of this Agreement) or any other Loan Document
to which such Grantor is a party in accordance with and to the extent set forth
in Section 10.3 of the Credit Agreement. This provision shall survive the
termination of this Agreement and the Credit Agreement and the repayment of the
Secured Obligations.
21.    Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.


25    



--------------------------------------------------------------------------------





22.    Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at the
notice address specified for Borrowers in the Credit Agreement, or as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.
23.    Continuing Security Interest: Assignments under Credit Agreement.
(a)    This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Obligations
have been paid in full in accordance with the provisions of the Credit Agreement
and the Commitments have expired or have been terminated, (ii) be binding upon
each Grantor, and their respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Agent, and its successors, permitted
transferees and permitted assigns. Without limiting the generality of the
foregoing clause (iii), any Lender may, in accordance with the provisions of the
Credit Agreement, assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise. Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement and the
expiration or termination of the Commitments, the Guaranty made and the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, upon
Borrowers’ request, Agent will authorize the filing of appropriate termination
statements to terminate such Security Interest. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Loan Document, or any other instrument or document executed
and delivered by any Grantor to Agent nor any additional loans made by any
Lender to any Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any Grantor from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement. Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth. A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.
(b)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Secured Obligation or on account of any other obligation
of any Loan Party under any Loan Document or any Bank Product Agreement, because
the payment, transfer, or the incurrence of the obligation so satisfied is
asserted or declared to be void, voidable, or otherwise recoverable under any
law relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability.
24.    Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to


26    



--------------------------------------------------------------------------------





have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that Agent, Issuing
Lender, or any Lender may have had notice or knowledge of any Default or Event
of Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any loan or any fee or
any other amount payable under the Credit Agreement is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.
25.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
(d)    EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF


27    



--------------------------------------------------------------------------------





LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND
EACH GRANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR
SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO
EXIST IN ITS FAVOR.
26.    New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement,
certain Subsidiaries (whether by acquisition or creation) of any Grantor are
required to enter into this Agreement by executing and delivering in favor of
Agent a Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and/or Grantor hereunder with the same force and effect
as if originally named as a Guarantor and/or Grantor herein. The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder. The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.
27.    Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers.
28.    Miscellaneous.
(a)    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.
(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group, any Bank Product Provider, or
any Grantor, whether under any rule of construction or otherwise. This Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.
29.    Existing Guaranty; Existing Security Agreements and Acknowledgment of
Security Interests.
(a)    Each Grantor hereby acknowledges, confirms and agrees that Grantors are
indebted to Agent and the lenders under the Existing Guaranty for the Guaranteed
Obligations (as defined in the Existing Guaranty), as of the close of business
immediately prior to the Closing Date, and all fees, costs, expenses and other
charges relating thereto, all of which are unconditionally owing by Grantors
under the Existing Guaranty, without offset, defense or counterclaim of any
kind, nature or description whatsoever.


28    



--------------------------------------------------------------------------------





(b)    Each Grantor hereby expressly assumes, adopts and ratifies the Existing
Security Agreements and acknowledges, confirms and agrees that: (i) such Grantor
is and shall continue to be unconditionally liable in all respects for all of
the Guaranteed Obligations pursuant to the Existing Security Agreements, as
amended by this Agreement, without offset, defense or counterclaim of any kind,
nature or description whatsoever, (ii) the agreements and obligations of such
Grantor contained in the Existing Security Agreements, as amended by this
Agreement, constitutes the legal, valid and binding obligations of such Grantor
enforceable against such Grantor in accordance with its respective terms, and
(iii) Agent is entitled to all of the rights, remedies and benefits of the
Existing Security Agreements, as amended by this Agreement.
(c)    The liens and security interests granted by Grantors in the Collateral
shall be deemed to be continuously granted and perfected from the earliest date
of the granting and perfection of such liens and security interests, whether
under the Existing Security Agreements, this Agreement or any of the other Loan
Documents.
30.    Amendment and Restatement. Subject to the terms and provisions of the
Credit Agreement, as of the date hereof, the terms, conditions, covenants,
agreements, representations and warranties set forth in the Existing Guaranty
and the Existing Security Agreements are hereby replaced and superseded in their
entirety by the terms, conditions, covenants, agreements, representations and
warranties set forth in this Agreement. The amendment and restatement contained
herein shall not, in any manner, be construed to constitute payment of, or
impair, limit, cancel or extinguish, or constitute a novation in respect of, the
indebtedness and other obligations and liabilities of any Grantor evidenced by
or arising under or in connection with the Existing Guaranty or the Existing
Security Agreements and the liens and security interests of the Existing
Security Agreements securing such indebtedness and other obligations and
liabilities, which shall not in any manner be impaired, limited, terminated,
waived or released.
[Signature pages follow]






29    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.
GRANTORS:
BLUELINX CORPORATION
By: /s/ Susan C. O’Farrell
Name: Susan C. O’Farrell
Title: Senior Vice President, Chief Financial Officer, and Principal Accounting
Officer
BLUELINX FLORIDA LP
BY: Bluelinx Florida Holding No. 2 Inc., its General Partner
By: /s/ Susan C. O’Farrell
Name: Susan C. O’Farrell
Title: Treasurer
BLUELINX FLORIDA HOLDING NO. 1 INC.
By: /s/ Susan C. O’Farrell
Name: Susan C. O’Farrell
Title: Treasurer
BLUELINX FLORIDA HOLDING NO. 2 INC.
By: /s/ Susan C. O’Farrell
Name: Susan C. O’Farrell
Title: Treasurer













[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------






AGENT:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
By: /s/ Thomas A. Martin
Name: Thomas A. Martin
   Its Authorized Signatory


 















[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------






ANNEX 1 TO GUARANTY AND SECURITY AGREEMENT
FORM OF JOINDER
Joinder No. ____ (this “Joinder”), dated as of ____________ 20___, to the
Guaranty and Security Agreement, dated as of [___________ __], 2017 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”), by and among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each,
individually, a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of [___________ __],
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (“Parent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and
together with BlueLinx and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), certain affiliates of Borrowers, the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a “Lender”), Agent, Wells Fargo Capital
Finance, LLC (“WFCF”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers, WFCF and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as joint book runners, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated as syndication agent, the Lender Group has agreed to make certain
financial accommodations available to Borrowers from time to time pursuant to
the terms and conditions thereof;
WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis;
WHEREAS, Grantors have entered into the Guaranty and Security Agreement in order
to induce the Lender Group and the Bank Product Providers to make certain
financial accommodations to Borrowers as provided for in the Credit Agreement,
the other Loan Documents, and the Bank Product Agreements;
WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
Guaranty and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guaranty and Security
Agreement, and the joinder to the Guaranty and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Joinder in favor of Agent, for the benefit
of the Lender Group and the Bank Product Providers; and
WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of Borrowers and,
as such, will benefit by virtue of the financial accommodations extended to
Borrowers by the Lender Group or the Bank Product Providers, and (b) by becoming
a Grantor will benefit from certain rights granted to the Grantors pursuant to
the terms of the Loan Documents and the Bank Product Agreements.
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
1.    In accordance with Section 26 of the Guaranty and Security Agreement, each
New Grantor, by its signature below, becomes a “Grantor” [and “Guarantor”] under
the Guaranty and Security Agreement with the same force and effect as if
originally named therein as a “Grantor” [and “Guarantor”] and each New Grantor
hereby (a) agrees to all of the terms and provisions of the Guaranty and
Security Agreement applicable to it as a “Grantor” [or “Guarantor”] thereunder,
and (b) represents and warrants that the representations and warranties





--------------------------------------------------------------------------------





made by it as a “Grantor” [or “Guarantor”] thereunder are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. In
furtherance of the foregoing, each New Grantor hereby [(i) jointly and severally
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations, and (ii)]
unconditionally grants, assigns, and pledges to Agent, for the benefit of the
Lender Group and the Bank Product Providers, to secure the Secured Obligations,
a continuing security interest in and to all of such New Grantor’s right, title
and interest in and to the Collateral (as defined in Section 3 of the Guaranty
and Security Agreement). Each reference to a “Grantor” [or “Guarantor”] in the
Guaranty and Security Agreement shall be deemed to include each New Grantor. The
Guaranty and Security Agreement is incorporated herein by reference.
2.    Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule
3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts”, Schedule 10,
“Controlled Account Banks”, Schedule 11, “List of Uniform Commercial Code Filing
Jurisdictions”, and Schedule 12, “Motor Vehicles” attached hereto supplement
Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule
7, Schedule 8, Schedule 9, Schedule 10, Schedule 11, and Schedule 12
respectively, to the Guaranty and Security Agreement and shall be deemed a part
thereof for all purposes of the Guaranty and Security Agreement.
3.    Each New Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (a) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (b) describing the
Collateral as being of equal or lesser scope or with greater detail, or (c) that
contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each New Grantor also hereby ratifies
any and all financing statements or amendments previously filed by Agent in any
jurisdiction in connection with the Loan Documents.
4.    Each New Grantor represents and warrants to Agent, the Lender Group and
the Bank Product Providers that this Joinder has been duly executed and
delivered by such New Grantor and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
5.    This Joinder is a Loan Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.
6.    The Guaranty and Security Agreement, as supplemented hereby, shall remain
in full force and effect.
7.    THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW
AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF
THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.


NEW GRANTORS:    [NAME OF NEW GRANTOR]


By: ___________________________
    Name:_________________________
    Title: _________________________


[NAME OF NEW GRANTOR]


By: ___________________________
    Name:_________________________
    Title: _________________________


AGENT:    WELLS FARGO BANK, NATIONAL     ASSOCIATION


By: ___________________________
    Name:_________________________
        Its Authorized Signatory








[SIGNATURE PAGE TO JOINDER NO. ___ TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------






EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as administrative agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of [___________ __],
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (“Parent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and
together with BlueLinx and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), certain affiliates of Borrowers, the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a “Lender”), Agent, Wells Fargo Capital
Finance, LLC (“WFCF”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers, WFCF and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as joint book runners, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated as syndication agent, the Lender Group has agreed to make certain
financial accommodations available to Borrowers from time to time pursuant to
the terms and conditions thereof;
WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of [_________
__], 2017 (including all annexes, exhibits or schedules thereto, as from time to
time amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and
WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Copyright Security Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Copyright Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Copyright Collateral”):





--------------------------------------------------------------------------------





(a)    all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;
(b)    all renewals or extensions of the foregoing; and
(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Guaranty and Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of Agent with
respect to the Security Interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this
Copyright Security Agreement and the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written
notice of no less than five Business Days before filing any additional
application for registration of any copyright and prompt notice in writing of
any additional copyright registrations granted therefor after the date hereof.
Without limiting Grantors’ obligations under this Section, Grantors hereby
authorize Agent unilaterally to modify this Copyright Security Agreement by
amending Schedule I to include any future United States registered copyrights or
applications therefor of each Grantor. Notwithstanding the foregoing, no failure
to so modify this Copyright Security Agreement or amend Schedule I shall in any
way affect, invalidate or detract from Agent’s continuing security interest in
all Collateral, whether or not listed on Schedule I.
6.    COUNTERPARTS. This Copyright Security Agreement is a Loan Document. This
Copyright Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Copyright Security Agreement.
Delivery of an executed counterpart of this Copyright Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Copyright
Security Agreement. Any party delivering an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.




3



--------------------------------------------------------------------------------





[signature page follows]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.


GRANTORS:
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
   Its Authorized Signatory
 
 
 
 





[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------






SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS
Grantor
Country
Copyright
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Copyright Licenses







--------------------------------------------------------------------------------






EXHIBIT B
PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
___ day of ___________, 20__, by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as administrative agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of [___________ __],
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (“Parent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and
together with BlueLinx and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), certain affiliates of Borrowers, the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a “Lender”), Agent, Wells Fargo Capital
Finance, LLC (“WFCF”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers, WFCF and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as joint book runners, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated as syndication agent, the Lender Group has agreed to make certain
financial accommodations available to Borrowers from time to time pursuant to
the terms and conditions thereof;
WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of [________
__], 2017 (including all annexes, exhibits or schedules thereto, as from time to
time amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and
WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Patent Security Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this Patent
Security Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this Patent
Security Agreement as the “Security Interest”) in all of such Grantor’s right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the “Patent Collateral”):





--------------------------------------------------------------------------------





(a)    all of its Patents and Patent Intellectual Property Licenses to which it
is a party including those referred to on Schedule I;
(b)    all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and
(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. To
the extent there is any inconsistency between this Patent Security Agreement and
the Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.
5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new patent rights. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
6.    COUNTERPARTS. This Patent Security Agreement is a Loan Document. This
Patent Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security Agreement.
Delivery of an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


3



--------------------------------------------------------------------------------





[signature page follows]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.
GRANTORS:
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
   Its Authorized Signatory





[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------






SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patents


Grantor
Country
Patent
Application/ Patent No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Patent Licenses





--------------------------------------------------------------------------------






EXHIBIT C
PLEDGED INTERESTS ADDENDUM
This Pledged Interests Addendum, dated as of _________ __, 20___ (this “Pledged
Interests Addendum”), is delivered pursuant to Section 7 of the Guaranty and
Security Agreement referred to below. The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Guaranty and Security
Agreement, dated as of [_________ __], 2017, (as amended, restated,
supplemented, or otherwise modified from time to time, the “Guaranty and
Security Agreement”), made by the undersigned, together with the other Grantors
named therein, to WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Agent. Initially capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this Pledged
Interests Addendum shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis. The undersigned
hereby agrees that the additional interests listed on Schedule I shall be and
become part of the Pledged Interests pledged by the undersigned to Agent in the
Guaranty and Security Agreement and any pledged company set forth on Schedule I
shall be and become a “Pledged Company” under the Guaranty and Security
Agreement, each with the same force and effect as if originally named therein.
This Pledged interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.
The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Guaranty and Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.
THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[signature page follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.


[___________________]




By:___________________________________
Name:
Title:









--------------------------------------------------------------------------------






SCHEDULE I
TO
PLEDGED INTERESTS ADDENDUM
Pledged Interests
Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Certificate Nos.
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT D
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as administrative agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of [___________ __],
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among BlueLinx Holdings Inc., a Delaware
corporation (“Parent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and
together with BlueLinx and those additional entities that hereafter become
parties to the Credit Agreement as Borrowers in accordance with the terms
thereof, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), certain affiliates of Borrowers, the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a “Lender”), Agent, Wells Fargo Capital
Finance, LLC (“WFCF”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers, WFCF and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as joint book runners, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated as syndication agent, the Lender Group has agreed to make certain
financial accommodations available to Borrowers from time to time pursuant to
the terms and conditions thereof;
WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of
[___________ __], 2017 (including all annexes, exhibits or schedules thereto, as
from time to time amended, restated, supplemented or otherwise modified, the
“Guaranty and Security Agreement”); and
WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Trademark Security Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Trademark Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):





--------------------------------------------------------------------------------





(a)    all of its Trademarks and Trademark Intellectual Property Licenses to
which it is a party including those referred to on Schedule I;
(b)    all goodwill of the business connected with the use of, and symbolized
by, each Trademark and each Trademark Intellectual Property License; and
(c)    all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Guaranty and Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of Agent with
respect to the Security Interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this
Trademark Security Agreement and the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
6.    COUNTERPARTS. This Trademark Security Agreement is a Loan Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


3



--------------------------------------------------------------------------------







[signature page follows]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.
GRANTORS:
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
[NAME OF GRANTOR]
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
Title: __________________________
 
 
 
 
 
 
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By:____________________________
 
Name: _________________________
 
   Its Authorized Signatory





[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------






SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications
Grantor
Country
Mark
Application/ Registration No.
App/Reg Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Trade Names


Common Law Trademarks


Trademarks Not Currently In Use


Trademark Licenses













